                          **NOT FOR PRINTED PUBLICATION**
                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


JERRY BLANEY                                      §

VS.                                               §                CIVIL ACTION NO. 9:21-CV-23

UTMB                                              §

       MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS AND
               ACCEPTING REPORT AND RECOMMENDATION
        Plaintiff, Jerry Blaney, an inmate formerly confined at the Eastham Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against the defendant UTMB.

        The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends dismissing this complaint pursuant to 28 U.S.C. § 1915(g) (docket

entry no. 3).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

Objections on March 18, 2021 (docket entry no. 5). This requires a de novo review of the objections

in relation to the pleadings and applicable law. See FED. R. CIV. P. 72(b).

        In his Objections, plaintiff does not address the applicable sanctions imposed by the Northern

District of Texas. The Northern District of Texas barred plaintiff from filing any new civil action

and imposed a sanction for his abuse of judicial resources. See Blaney v. Ovard, Civil action No.

3:15cv4035 (N.D. Tex. 2015). The court ordered plaintiff to pay sanctions in the amount of $100.00

and barred him from filing any new civil action in that court without first paying the required filing

fee or obtaining prior authorization from a district judge or magistrate judge. Plaintiff has neither

alleged nor demonstrated he has satisfied the monetary sanction imposed by the Northern District.
As this court recognizes sanctions imposed by our sister courts, plaintiff is barred from prosecuting

a civil rights action pursuant to these sanctions imposed by the Northern District.

       To the extent plaintiff attempts to argue he is under imminent danger to potentially overcome

the 1915(g) bar or the Northern District sanctions, plaintiff has failed to allege or demonstrate he is

under imminent danger. Plaintiff complains he suffers from an infection that he alleges has been

untreated for over twelve years. Plaintiff, however, concedes he has been given antibiotics but

believes they have not been effective. These allegations are insufficient to invoke the imminent

danger exception.

                                               ORDER

       Accordingly, plaintiff’s Objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ACCEPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.

           So ORDERED and SIGNED, May 01, 2021.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge




                                                  2
